PER CURIAM.
The employer/carrier appeal an order which determined the claimant was entitled to permanent total disability benefits on the basis of Waffle House v. Hutchinson, 673 So.2d 883 (Fla. 1st DCA 1996). Appellee has filed a confession of error, noting that this court receded from Waffle House in North River Insurance Co. v. Wuelling, 683 So.2d 1090 (Fla. 1st DCA 1996).
Upon consideration of the above, the order of the Judge of Compensation Claims is re*771versed and the cause is remanded for further proceedings.
BAEFIELD, C.J., and KAHN and DAVIS, JJ., concur.